—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to support defendant’s conviction of assault in the second degree (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s intent may be inferred from defendant’s words and conduct and from the surrounding circumstances (see, Penal Law § 15.05 [1]; People v Smith, 79 NY2d 309, 315; People v Alexander; 190 AD2d 1052, 1052-1053, lv denied 81 NY2d 967).
We conclude that the sentence imposed is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, LaMendola, J.—Assault, 2nd Degree.) Present—Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.